   Case 3:18-cv-03098-M Document 24 Filed 09/13/19                Page 1 of 1 PageID 127



                                United States District Court
                                   NORTHERN DISTRICT OF TEXAS
                                   1100 COMMERCE, ROOM 1572
                                      DALLAS, TEXAS 75242

       CHAMBERS OF                                                              TELEPHONE (214) 753-2420
CHIEF JUDGE BARBARA M.G. LYNN




                                      September 13, 2019



To All Attorneys of Record

       Re:      Adams v. Safe Home Security, Inc., Case No. 3:18-CV-3098-M

Dear Counsel:

        It has come to the Court’s attention that this case has settled. I commend you on your
diligent efforts. I would like to receive the executed dismissal papers by November 12, 2019.

                                             Very truly yours,




BMGL/jlf
